Hon. R. L. Whitehead            opinion No. v-531
Criminal District Attorney
124th Judicial District         Re:   Effect of school con-
Longvi ew, Texas                      solidation election
                                      her&r u;de; Aiticle
                                              . .       as
                                      amended, vheri’one   or
                                      more districts vote
                                      against proposition.
Dear Sir:
          we refer to your recent letter wherein you ad-
vise that there is to be held in Gregg County an elec-
tion, under Article 2806, V. C. S., as amended, to de-
termine whether four common school districts,will be
consolidated into one district. You request our opin-
ion on the following question:

          If two of the districts vote in favor
     of the consolidation and the other two against
     it, would the effect of the election be to con-
     solldate the two districts who voted in favor
     thereof?
            Article 2806, V. C. S., as amended, provides,
in part:

          'On the petition of twenty (20) or a
     majority of fhe legally qualified voters
     of each of several contiguous common school
     districts, or contiguous independent school
     districts, praying for the consolidation of
     such districts for school purposes, the Coun-
     ty Judge shall issue an order for an election
     to be held cn the same day in each such dis-
     trict. The County Judge shall-e     notice
     of the date of such elections by publication
     of the order in some news aper published In
     the county for twenty (20P days prior to
     the date on which such elections are order-
     ed,'or by posting a notice of such elections
     in each of the districts, or by both such
.   .

           Hon. R. L. Whitehead, page 2   (v-531)


                publication and posted notice. The Com-
                missioners' Court shall, at its next meet-
                ing, canvass the returns of such elections,
                and if the votes cast in each and all dis-
                tricts show a majority in each district vot-
                ing separately in favor of-h    consolida-
                tion, the Court shall deglare the school
                districts consolidated.   (Emphasis ours)
                     Under~the express provisions of said statute
           the consolidation of the four districts in question can
           be effected only when the proposed consolidation has
           carried by a majority vote in each district at an elec-
           tion held separately in each of the interested school
           districts. McGehee v. Boedeker, 200 3. W. (26) 697;
           State v. Lester, 50 S. W. (26) 386, writ refused; Con-
           solidated Common School Districts No. 5 v. Wood, 112
           S. W. ,(2d)231.
                     The proposed election being called on the pro-
           position and for the determination of~whether four cer-
           tain contiguous common school districts shall be consol-
           idated to form a single new consolidated school district,
           the Commissioners' Court would be without authority to
           declare a consolidation of any less number of districts
           than the four voting at the same election. Such action,
           if attempted, would clearly be at variance with the very
        I  purpose for which the election was called and with the
           petition which vests authority in the County Judge to
           call an election only for the consolidation of the four
           designated contiguous common school districts. Under
           Article 2806, the County Judge and'commissioners' Court
           are given express independent duties to perform; and
          -neither has any other power, function, or duties than
           those specified in relation to such election. McLemore
           v. Stanford, 176 S. We. (2d) 770.


                     An election being called under Article
                2806, V. C. S., as amended, for the consoli-
                dation of four contiguous school districts,
                wherein two districts vote fin favor of and
                twoagainst consolidation, the Commissioners'
                    .

        Hon. R. L. Whitehesdj page 3   (v&f~l)


             dourt uould be without authority to de-
             clare consolidated the two districts vot-
             ing therefor.
                                          Yours very .truly,
                                       ATTORNEY GENERAL OF TEKAS


                                       By //To-
        CEO:mw                              Chester E. Ollison
                                            Asslstant




                                       ATTORNEY GENERAL



                               .




    .    .



/